DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The amendments and arguments filed 1/4/22 are acknowledged. Claims 1-74, 78, 81, 84, 87, 90 and 93 are cancelled. Claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 are pending. Claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 9/17/21 has been considered.  A signed copy is enclosed.  The references lined through were not considered because copies of the references were not provided by Applicant. See 37 CFR 1.98, MPEP 609. 

Objections Maintained
Specification
Abstract
The abstract of the disclosure is objected to because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence.  Correction is required.  See MPEP § 608.01(b). 
Applicant has not amended the abstract or offered arguments to overcome the objection. Therefore, the objection is maintained. 

Claim Rejections Withdrawn
The rejection of claims 76, 79, 82, 85, 88, 91, and 94 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of applicant’s amendments thereto. 

The rejection of claim(s) 77, 79, 80, 82, 83, 85, 86, 88, 89, 91, 92 and 94 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brown et al (WO 2013/074569 A1; filed 11/14/12; published 5/23/13) is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 80, 82, 89, and 91 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. The rejection of claims 76, 79, 83, 85, 88, and 94 is withdrawn in light of applicant’s amendments thereto. 
In claim 80 and 89, it is unclear if treating the “associated” disease conditions actually requires that the subject has PPP, or if any disease that is known to have an association with PPP could be treated, even if PPP is not present. Dependent claims 82 and 91 do not remedy the deficiency and therefore are also rejected. 

Applicant’s Arguments
Applicant argues:
1. The amendments to the claims have overcome the rejection. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The amendments do not overcome the rejection, and no arguments were offered to address the outstanding issues. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection of claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 under 35 U.S.C. 103 as being unpatentable over Brown et al (WO 2013/074569 A1; filed 11/14/12; published 5/23/13) is maintained. The rejection of claims 78, 81, 84, 87, 90 and 93 is rendered moot by cancellation of the claims.
The instant claims are directed to a method of treating moderate to severe palmoplantar pustulosis (PPP) in a subject, treating chronic disease conditions associated with PPP comprising periodic appearance or worsening of pustules, reducing or alleviating signs and symptoms of an acute or chronic phase PPP flare-up, reducing severity and duration of PPP flares, treating a skin disorder associated with acute or chronic PPP, and preventing recurrence of PPP flares comprising new appearance or worsening of pustules in a subject, wherein the method comprises administering an anti-IL-36R antibody having the sequences described in the instant claims. The antibody can be administered subcutaneously at the doses of 300, 600, or 900 mg, and/or intravenously at doses of 300, 600, 900, or 1200 mg. 
Regarding the limitations of instant claims 77, 79, 80, 82, 89, and 91, Brown et al teach a method for treating palmoplantar psoriasis comprising administering the antibodies of the instant claims (see e.g.  page 68, top paragraph). The antibody can be humanized (see e.g. page 3).  With regard to the specific types of treatment such as treatment for moderate to severe PPP, treating chronic conditions associated with PPP, and treating skin disorders associated with acute or chronic PPP, instant specification paragraph [0072] defines “treatment” as “meant to include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder.” Since administration of the antibody to any individual would constitute prophylactic treatment for PPP and the associated skin disorders and chronic conditions, the Brown reference’s administration to various subjects, at least some of which have PPP, reads on the instant claims. The instant specification indicates that the antibodies of Brown are identical to the antibodies of the instant claims (see e.g. paragraph [0048] of the instant specification). The antibody has identical sequences to those of the instant claims (see e.g. pages 5-7). For example, the table spanning pages 47-50 set forth several examples of antibodies. The antibody species of 81B4vK32_138 vK (light chain variable region), and 81B4vH33_90 vH (heavy chain variable region) with the sequences of SEQ ID NO:80 and 89, respectively, are identical in sequence to the elected species of instant SEQ ID NO: 80 and 89, respectively (see e.g. pages 48-49). In fact, all of the sequences identified by SEQ ID NO: appear to correspond to the sequences of the instant application. The sequences of the light chain CDRs for the instant elected antibody are shown in boxes in the sequences presented below taken from the table on pages 47-50: 
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    131
    972
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]                   
    PNG
    media_image2.png
    161
    961
    media_image2.png
    Greyscale


Regarding the limitations of instant claims 83, 85, 86, and 88, Brown teaches alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder, where the disease can be PPP (see e.g. pages 36, 68,  and 102).  According to instant specification paragraph [0004], PPP is characterized by the presence of sterile pustules on the palms and/or soles, and instant specification paragraph [0256], flares include a pustular skin rash which includes new appearance or worsening of pustules (see also paragraph [0008]). Brown specifically defines “alleviation” to “mean a lessening of one or more characteristics of the disease” (see e.g. page 102). Therefore, alleviation or relief of the symptoms by Brown would be directed to reducing or alleviating pustules. Further, slowing or cessation of progression of the disease would inherently include prevention or reducing flares of pustules. 
Regarding the limitations of instant claims 92 and 94, Brown describes administration of the antibody to prevent one or more signs of a disease, where the disease can be PPP (see e.g. pages 36, 68, and 101-103). Administration of the antibody to a PPP patient would necessarily prevent the recurrence of PPP flares.   
Brown does not disclose the specific dose amounts of the instant claims. 
Brown teaches that a typical daily dosage ranges from about 1 microgram/kg to 100 mg/kg or more, with narrower ranges such as 0.1-15 mg/kg or about 1-10 mg/kg provided as well (see e.g. page 102, 106, and 107). A typical weight in the US is around 180 lb or around 80kg, which in the 0.1-15 mg/kg regimen would provide a dosing range of about 8 mg to about 1200 mg. Further, the antibody can be administered by subcutaneous or intravenous administration (see e.g. page 101). 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects with PPP with the doses of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is obvious because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts. Regarding the overlapping doses of the instant claims and the Brown reference, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  

Applicant’s Arguments
Applicant argues:
1. Brown discloses an extremely broad range of dosages.  Brown fails to provide the requisite reasonable expectation of success where it teaches a general approach in an unpredictable art. 
2. The art of medicine, particularly determining safety and efficacy of a drug in clinical trial is unpredictable and requires undue experimentations.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While Brown teaches a range of therapeutic doses, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  Applicant has also not demonstrated criticality for the dosing, and it is noted that four separate doses across a wide range are claimed to treat the disorder. While those doses have been named individually, the implication is that any dose that falls between the named doses would likely work to treat the disorder. This encompassed range of doses falls within the range of Brown. As stated by MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The findings in Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 806-09, 10 USPQ2d 1843, 1845-48 are particularly relevant here; the Court found that dose response and compatibility procedures in that case were those that “all pharmaceutical companies [follow] whenever they determine the appropriate dose; the minimal dose and the appropriate dose.” 
	2. First, determinations of safety and efficacy for any pharmaceutical are the subject matter of the FDA, not the Office. Second, as stated in MPEP 2121, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, Brown discloses the elements of the instant invention, with the only difference being a dose range that overlaps with, but is not identical to, the instant dosing. Applicant is offering conclusory arguments about operability without providing any evidence that actually shows that the reference is not operable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. The rejection of claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,023,995 is maintained. The rejection of claims 78, 81, 84, 87, 90 and 93 is rendered moot by cancellation of the claims.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a method of treating moderate to severe palmoplantar pustulosis (PPP) in a subject, treating chronic disease conditions associated with PPP comprising periodic appearance or worsening of pustules, reducing or alleviating signs and symptoms of an acute or chronic phase PPP flare-up, reducing severity and duration of PPP flares, treating a skin disorder associated with acute or chronic PPP, and preventing recurrence of PPP flares comprising new appearance or worsening of pustules in a subject, wherein the method comprises administering an anti-IL-36R antibody having the sequences described in the instant claims. The antibody can be administered subcutaneously at the doses of 300, 600, or 900 mg, and/or intravenously at doses of 300, 600, 900, or 1200 mg. 
Regarding the limitations of instant claims 77, 79, 80, 82, 89, and 91, the ‘995 patent claims an identical genus of antibodies as the instant claims (see claims 1-36). The elected antibody for the instant application is recited in claims 4, 8, 11, 29 and 35 of the ‘995 patent, and is identified by the same sequences as the instant antibody.  For example, the elected antibody for the instant application is shown below, with boxes around the elected CDR sequences (see e.g. claims 1-36 and columns 31-33).  
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    131
    972
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]                   
    PNG
    media_image2.png
    161
    961
    media_image2.png
    Greyscale

The ‘995 patent specification teaches use of the antibody in a method for treating palmoplantar pustulosis comprising administering the antibodies of the instant claims (see e.g. column 51). The Federal Circuit has held that obviousness-type double patenting exists for method claims that simply claim the disclosed use of a composition in the specification.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  The instant application and the ‘995 patents are not divisional applications resulting from restriction, and therefore no protection under the provisions of 35 USC 121. With regard to the specific types of treatment such as treatment for moderate to severe PPP, treating chronic conditions associated with PPP, and treating skin disorders associated with acute or chronic PPP, instant specification paragraph [0072] defines “treatment” as “meant to include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder.” Since administration of the antibody to any individual would constitute prophylactic treatment for PPP and the associated skin disorders and chronic conditions, the ‘995 patent reference’s administration to various subjects, at least some of which have PPP, reads on the instant claims. 
Regarding the limitations of instant claims 83, 85, 86, and 88, the ‘995 patent teaches the use of the antibodies for alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder, where the disease can be PPP (see e.g. columns 22 and 72).  According to instant specification paragraph [0004], PPP is characterized by the presence of sterile pustules on the palms and/or soles, and instant specification paragraph [0256], flares include a pustular skin rash which includes new appearance or worsening of pustules (see also paragraph [0008]). The ‘995 patent specifically defines “alleviation” to “mean a lessening of one or more characteristics of the disease” (see e.g. column 72). Therefore, alleviation or relief of the symptoms by the ’995 patent would be directed to reducing or alleviating pustules. Further, slowing or cessation of progression of the disease would inherently include prevention or reducing flares of pustules. 
Regarding the limitations of instant claims 92 and 94, the ‘995 patent describes administration of the antibody to prevent one or more signs of a disease, where the disease can be PPP (see e.g. column 51 and 71). Administration of the antibody to a PPP patient would necessarily prevent the recurrence of PPP flares.   
The ‘995 patent does not disclose the specific dose amounts of the instant claims. 
The ‘995 patent further teaches that the method can be practiced with a typical daily dosage ranges from about 1 microgram/kg to 100 mg/kg or more, with narrower ranges such as 0.1-15 mg/kg or about 1-10 mg/kg provided as well (see e.g. column 72, 74, and 75). A typical weight in the US is around 180 lb or around 80kg, which in the 0.1-15 mg/kg regimen would provide a dosing range of about 8 mg to about 1200 mg. Further, the antibody can be administered by subcutaneous or intravenous administration (see e.g. column 71). 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects from PPP with the doses of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects and identify common routes of administration that are appropriate for an antibody such as subcutaneous or intravenous administration. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is obvious because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of the ‘995 patent to perform treatment of patients, with a reasonable expectation of success.  

Applicant’s Arguments
Applicant argues:
1. The reference discloses an extremely broad range of dosages.  The reference fails to provide the requisite reasonable expectation of success where it teaches a general approach in an unpredictable art. 
2. The art of medicine, particularly determining safety and efficacy of a drug in clinical trial is unpredictable and requires undue experimentations.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While The reference teaches a range of therapeutic doses, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  Applicant has also not demonstrated criticality for the dosing, and it is noted that four separate doses across a wide range are claimed to treat the disorder. While those doses have been named individually, the implication is that any dose that falls between the named doses would likely work to treat the disorder. This encompassed range of doses falls within the range of Brown. As stated by MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The findings in Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 806-09, 10 USPQ2d 1843, 1845-48 are particularly relevant here; the Court found that dose response and compatibility procedures in that case were those that “all pharmaceutical companies [follow] whenever they determine the appropriate dose; the minimal dose and the appropriate dose.” 
	2. First, determinations of safety and efficacy for any pharmaceutical are the subject matter of the FDA, not the Office. Second, as stated in MPEP 2121, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, the reference discloses the elements of the instant invention, with the only difference being a dose range that overlaps with, but is not identical to, the instant dosing. Applicant is offering conclusory arguments about operability without providing any evidence that actually shows that the reference is not operable. 


2. The rejection of claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 8-10 of copending Application No. 15/935,519 (reference application) is maintained. The rejection of claims 78, 81, 84, 87, 90 and 93 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method of treating moderate to severe palmoplantar pustulosis (PPP) in a subject, treating chronic disease conditions associated with PPP comprising periodic appearance or worsening of pustules, reducing or alleviating signs and symptoms of an acute or chronic phase PPP flare-up, reducing severity and duration of PPP flares, treating a skin disorder associated with acute or chronic PPP, and preventing recurrence of PPP flares comprising new appearance or worsening of pustules in a subject, wherein the method comprises administering an anti-IL-36R antibody having the sequences described in the instant claims. The antibody can be administered subcutaneously at the doses of 300, 600, or 900 mg, and/or intravenously at doses of 300, 600, 900, or 1200 mg. 
Regarding the limitations of instant claims 77, 79, 80, 82, 89, and 91, the copending application claims a method for treating a patient with palmoplantar pustulosis and other disorders comprising administering a genus of antibodies that are identical to the instant antibodies (see claims 1, 4-6 and 8-10). The elected antibody for the instant application is recited in claims 1, 4-6 and 8-10 of the copending application, and all antibodies are identified by identical SEQ ID NO as the instant antibodies.  For example, the elected antibody for the instant application is shown below, with boxes around the elected CDR sequences (see e.g. pages 52-54).  
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    131
    972
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]                   
    PNG
    media_image2.png
    161
    961
    media_image2.png
    Greyscale

With regard to the specific types of treatment such as treatment for moderate to severe PPP, treating chronic conditions associated with PPP, and treating skin disorders associated with acute or chronic PPP, instant specification paragraph [0072] defines “treatment” as “meant to include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder.” Since administration of the antibody to any individual would constitute prophylactic treatment for PPP and the associated skin disorders and chronic conditions, the copending application’s administration to various subjects, at least some of which have PPP, reads on the instant claims. 
Regarding the limitations of instant claims 83, 85, 86, and 88, the copending application defines “treatment” to encompass “therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder. As another example, the term includes the administration of an agent after clinical manifestation of the disease to combat the symptoms of the disease” (see e.g. page 40 of the copending specification). According to instant specification paragraph [0004], PPP is characterized by the presence of sterile pustules on the palms and/or soles, and instant specification paragraph [0256], flares include a pustular skin rash which includes new appearance or worsening of pustules (see also paragraph [0008]). The copending specification specifically defines “alleviation” to “mean a lessening of one or more characteristics of the disease” (see e.g. page 108). Therefore, alleviation or relief of the symptoms by the copending application would be directed to reducing or alleviating pustules. Further, slowing or cessation of progression of the disease would inherently include prevention or reducing flares of pustules. 
Regarding the limitations of instant claims 92 and 94, the copending describes treatment to prevent one or more signs of a disease, where the disease can be PPP (see e.g. page 40 of the copending application). Administration of the antibody to a PPP patient would necessarily prevent the recurrence of PPP flares.   
The copending application does not disclose the specific dose amounts of the instant claims. 
The copending specification further teaches that the method can encompass a typical daily dosage ranges from about 1 microgram/kg to 100 mg/kg or more, with narrower ranges such as 0.1-15 mg/kg or about 1-10 mg/kg provided as well (see e.g. pages 107, and 113-114). A typical weight in the US is around 180 lb or around 80kg, which in the 0.1-15 mg/kg regimen would provide a dosing range of about 8 mg to about 1200 mg. Further, the antibody can be administered by subcutaneous or intravenous administration (see e.g. page 107). 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects from PPP with the doses of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects and identify common routes of administration that are appropriate for an antibody such as subcutaneous or intravenous administration. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is obvious because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts. In fact, the copending specification on page 113 states that “The amount of the IL-36R binding agent (e.g., anti-IL-36R antibody) that is effective in the treatment or prevention of an immunological disorder or cancer can be determined by standard clinical techniques.” Therefore, one of skill in the art could perform routine testing to identify the optimal dosing of the antibody in a PPP patient, with a reasonable expectation of success.  

Applicant’s Arguments
Applicant argues:
1. The reference discloses an extremely broad range of dosages.  The reference fails to provide the requisite reasonable expectation of success where it teaches a general approach in an unpredictable art. 
2. The art of medicine, particularly determining safety and efficacy of a drug in clinical trial is unpredictable and requires undue experimentations.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While The reference teaches a range of therapeutic doses, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  Applicant has also not demonstrated criticality for the dosing, and it is noted that four separate doses across a wide range are claimed to treat the disorder. While those doses have been named individually, the implication is that any dose that falls between the named doses would likely work to treat the disorder. This encompassed range of doses falls within the range of Brown. As stated by MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The findings in Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 806-09, 10 USPQ2d 1843, 1845-48 are particularly relevant here; the Court found that dose response and compatibility procedures in that case were those that “all pharmaceutical companies [follow] whenever they determine the appropriate dose; the minimal dose and the appropriate dose.” 
	2. First, determinations of safety and efficacy for any pharmaceutical are the subject matter of the FDA, not the Office. Second, as stated in MPEP 2121, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, the reference discloses the elements of the instant invention, with the only difference being a dose range that overlaps with, but is not identical to, the instant dosing. Applicant is offering conclusory arguments about operability without providing any evidence that actually shows that the reference is not operable. 



3. The rejection of claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-69 of copending Application No. 16/809,606 (reference application) is maintained. The rejection of claims 78, 81, 84, 87, 90 and 93 is rendered moot by cancellation of the claims.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
The instant claims are directed to a method of treating moderate to severe palmoplantar pustulosis (PPP) in a subject, treating chronic disease conditions associated with PPP comprising periodic appearance or worsening of pustules, reducing or alleviating signs and symptoms of an acute or chronic phase PPP flare-up, reducing severity and duration of PPP flares, treating a skin disorder associated with acute or chronic PPP, and preventing recurrence of PPP flares comprising new appearance or worsening of pustules in a subject, wherein the method comprises administering an anti-IL-36R antibody having the sequences described in the instant claims. The antibody can be administered subcutaneously at the doses of 300, 600, or 900 mg, and/or intravenously at doses of 300, 600, 900, or 1200 mg. 
Regarding the limitations of instant claims 77, 79, 80, 82, 89, and 91, the copending application claims a pharmaceutical composition comprising an identical genus of antibodies as the instant claims (see claims 48-60 and 64-67). The elected antibody for the instant application is recited in claims 48-54, 57, 59-60 and 64-67 of the copending application, and is identified by the same sequences as the instant antibody.  For example, the elected antibody for the instant application is shown below, with boxes around the elected CDR sequences (see pages 87-88 of copending specification).  
[AltContent: rect][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    131
    972
    media_image1.png
    Greyscale

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect]                   
    PNG
    media_image2.png
    161
    961
    media_image2.png
    Greyscale

The copending specification teaches use of the antibody in a method for treating palmoplantar pustulosis comprising administering the antibodies of the instant claims (see e.g. paragraph [0020], [0117], [0139], and [0221]). The Federal Circuit has held that obviousness-type double patenting exists for method claims that simply claim the disclosed use of a composition in the specification.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  The instant application and the copending application are not divisional applications resulting from restriction, and therefore no protection under the provisions of 35 USC 121. With regard to the specific types of treatment such as treatment for moderate to severe PPP, treating chronic conditions associated with PPP, and treating skin disorders associated with acute or chronic PPP, instant specification paragraph [0072] defines “treatment” as “meant to include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder. Since administration of the antibody to any individual would constitute prophylactic treatment for PPP and the associated skin disorders and chronic conditions, the copending reference’s administration to various subjects, at least some of which have PPP, reads on the instant claims. 
Regarding the limitations of instant claims 83, 85, 86, and 88, the copending application teaches the use of the antibodies for alleviation or suppression of disease symptoms (see e.g. paragraph [0216]-[0217]), where the disease can be PPP (see e.g. paragraph [0020], [0117], [0139], and [0221]).  According to instant specification paragraph [0004], PPP is characterized by the presence of sterile pustules on the palms and/or soles, and instant specification paragraph [0256], flares include a pustular skin rash which includes new appearance or worsening of pustules (see also paragraph [0008]). The copending application specifically defines “alleviation” to “mean a lessening of one or more characteristics of the disease” (see e.g. paragraph [0217]). Therefore, alleviation or relief of the symptoms by the copending application would be directed to reducing or alleviating pustules. Further, slowing or cessation of progression of the disease would inherently include prevention or reducing flares of pustules. 
Regarding the limitations of instant claims 92 and 94, the copending application describes administration of the antibody to prevent immunological disorders, where immunological disorders includes PPP (see e.g. paragraph [0020], [0117], [0139], and [0221]). Administration of the antibody to a PPP patient would necessarily prevent the recurrence of PPP flares.   
The copending application does not disclose the specific dose amounts of the instant claims. 
The copending application further teaches that the method can be practiced with a typical daily dosage ranges from about 1 microgram/kg to 100 mg/kg or more, with narrower ranges such as 0.1-15 mg/kg or about 1-10 mg/kg provided as well (see e.g. paragraph [0216]). A typical weight in the US is around 180 lb or around 80kg, which in the 0.1-15 mg/kg regimen would provide a dosing range of about 8 mg to about 1200 mg. Further, the antibody can be administered by subcutaneous or intravenous administration (see e.g. paragraph [0231]). 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects from PPP with the doses of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects and identify common routes of administration that are appropriate for an antibody such as subcutaneous or intravenous administration. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is obvious because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts. Further, the copending specification in paragraph [0237] states that “The amount of the IL-36R binding agent (e.g., anti-IL-36R antibody) that is effective in the treatment or prevention of an immunological disorder or cancer can be determined by standard clinical techniques.” Therefore, one of skill in the art could perform routine testing to identify the optimal dosing for the composition of the copending application, with a reasonable expectation of success.  

Applicant’s Arguments
Applicant argues:
1. The reference discloses an extremely broad range of dosages.  The reference fails to provide the requisite reasonable expectation of success where it teaches a general approach in an unpredictable art. 
2. The art of medicine, particularly determining safety and efficacy of a drug in clinical trial is unpredictable and requires undue experimentations.
3. The reference application has a filing date after the effective filing date of the instant application.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While The reference teaches a range of therapeutic doses, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  Applicant has also not demonstrated criticality for the dosing, and it is noted that four separate doses across a wide range are claimed to treat the disorder. While those doses have been named individually, the implication is that any dose that falls between the named doses would likely work to treat the disorder. This encompassed range of doses falls within the range of Brown. As stated by MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The findings in Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 806-09, 10 USPQ2d 1843, 1845-48 are particularly relevant here; the Court found that dose response and compatibility procedures in that case were those that “all pharmaceutical companies [follow] whenever they determine the appropriate dose; the minimal dose and the appropriate dose.” 
	2. First, determinations of safety and efficacy for any pharmaceutical are the subject matter of the FDA, not the Office. Second, as stated in MPEP 2121, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, Brown discloses the elements of the instant invention, with the only difference being a dose range that overlaps with, but is not identical to, the instant dosing. Applicant is offering conclusory arguments about operability without providing any evidence that actually shows that the reference is not operable. 
	3. MPEP 1490 states that if the provisional non-statutory double patenting rejections in both applications are the only rejections remaining in those applications, the examiner should then withdraw the provisional ODP rejection in the earlier-filed application thereby permitting that application to issue without need of a terminal disclaimer. However, the provisional non-statutory double patenting rejection is not the only rejection remaining, therefore MPEP 1490 does not apply. 


4. The rejection of claims 75-77, 79-80, 82-83, 85-86, 88-89, 91-92, and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 16-19, 27-30, 33-35, and 37-38 of copending Application No. 16/717,413 (reference application) is maintained. The rejection of claims 78, 81, 84, 87, 90 and 93 is rendered moot by cancellation of the claims.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The instant claims are directed to a method of treating moderate to severe palmoplantar pustulosis (PPP) in a subject, treating chronic disease conditions associated with PPP comprising periodic appearance or worsening of pustules, reducing or alleviating signs and symptoms of an acute or chronic phase PPP flare-up, reducing severity and duration of PPP flares, treating a skin disorder associated with acute or chronic PPP, and preventing recurrence of PPP flares comprising new appearance or worsening of pustules in a subject, wherein the method comprises administering an anti-IL-36R antibody having the sequences described in the instant claims. The antibody can be administered subcutaneously at the doses of 300, 600, or 900 mg, and/or intravenously at doses of 300, 600, 900, or 1200 mg. 
Regarding the limitations of instant claims 77, 79, 80, 82, 89, and 91, the copending application claims a pharmaceutical composition comprising an identical genus of antibodies as the instant claims (see claims 1-5, 16-19, 27-30, 33-35, and 37-38). The antibodies of the copending claim are referenced by the same SEQ ID NO as the instant antibody.  For example, the corresponding sequence for one of the claimed antibodies for the instant application is shown below (see pages 48-50 of the copending specification).  

    PNG
    media_image3.png
    122
    892
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    136
    901
    media_image4.png
    Greyscale


The copending specification teaches use of the antibody in a method for treating palmoplantar pustulosis comprising administering the antibodies of the instant claims (see e.g. page 68). The Federal Circuit has held that obviousness-type double patenting exists for method claims that simply claim the disclosed use of a composition in the specification.  See Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  The instant application and the copending application are not divisional applications resulting from restriction, and therefore no protection under the provisions of 35 USC 121. Further, claim 38 recites a method of treatment with the antibodies for an autoimmune disease. With regard to the specific types of treatment such as treatment for moderate to severe PPP, treating chronic conditions associated with PPP, and treating skin disorders associated with acute or chronic PPP, instant specification page 36 defines “treatment” as “meant to include therapeutic as well as prophylactic, or suppressive measures for a disease or disorder leading to any clinically desirable or beneficial effect, including but not limited to alleviation or relief of one or more symptoms, regression, slowing or cessation of progression of the disease or disorder. Thus, for example, the term treatment includes the administration of an agent prior to or following the onset of a symptom of a disease or disorder thereby preventing or removing one or more signs of the disease or disorder. Since administration of the antibody to any individual would constitute prophylactic treatment for PPP and the associated skin disorders and chronic conditions, the copending reference’s administration to various subjects, at least some of which have PPP, reads on the instant claims. 
Regarding the limitations of instant claims 83, 85, 86, and 88, the copending application teaches the use of the antibodies for alleviation or suppression of disease symptoms (see e.g. page 36), where the disease can be PPP (see e.g. page 68).  According to instant specification paragraph [0004], PPP is characterized by the presence of sterile pustules on the palms and/or soles, and instant specification paragraph [0256], flares include a pustular skin rash which includes new appearance or worsening of pustules (see also paragraph [0008]). The copending application specifically defines “alleviation” to “mean a lessening of one or more characteristics of the disease” (see e.g. page 103). Therefore, alleviation or relief of the symptoms by the copending application would be directed to reducing or alleviating pustules. Further, slowing or cessation of progression of the disease would inherently include prevention or reducing flares of pustules. 
Regarding the limitations of instant claims 92 and 94, the copending application claim 38 describes administration of the antibody to prevent immunological disorders, where immunological disorders includes PPP (see e.g. page 68). Administration of the antibody to a PPP patient would necessarily prevent the recurrence of PPP flares.   
The copending application does not disclose the specific dose amounts of the instant claims. 
The copending application further teaches that the method can be practiced with a typical daily dosage ranges from about 1 microgram/kg to 100 mg/kg or more, with narrower ranges such as 0.1-15 mg/kg or about 1-10 mg/kg provided as well (see e.g. page 102 and 107). A typical weight in the US is around 180 lb or around 80kg, which in the 0.1-15 mg/kg regimen would provide a dosing range of about 8 mg to about 1200 mg. Further, the antibody can be administered by subcutaneous or intravenous administration (see e.g. page 102). 
It would have been obvious to one of skill in the art as of the effective filing date of the claimed invention to treat subjects from PPP with the doses of the instant claims because one of skill in the art would have been motivated to optimize dosing to maximize efficacy and minimize side effects and identify common routes of administration that are appropriate for an antibody such as subcutaneous or intravenous administration. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum time frame for dosing of a known agent to treat a disease. The determination of a dosing schedule for any given drug is a matter of routine experimentation using well-established methods in the field, and can be reasonably expected to produce predictable results.  Further, optimizing dosing schedules to achieve a desired clinical result is obvious because dosage and dosing frequency are art recognized result effective parameters in the pharmaceutical/medical arts. Further, the copending specification page 106 states that “The amount of the IL-36R binding agent (e.g., anti-IL-36R antibody) that is effective in the treatment or prevention of an immunological disorder or cancer can be determined by standard clinical techniques.” Therefore, one of skill in the art could perform routine testing to identify the optimal dosing for the composition of the copending application, with a reasonable expectation of success.  

Applicant’s Arguments
Applicant argues:
1. The reference discloses an extremely broad range of dosages.  The reference fails to provide the requisite reasonable expectation of success where it teaches a general approach in an unpredictable art. 
2. The art of medicine, particularly determining safety and efficacy of a drug in clinical trial is unpredictable and requires undue experimentations.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While The reference teaches a range of therapeutic doses, according to MPEP 2144.05, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Here, there are claimed doses over a range of amounts that fall within the range of Brown. One of skill in the art could perform routine testing to identify the optimal dosing using the guidance of Brown, with a reasonable expectation of success.  Applicant has also not demonstrated criticality for the dosing, and it is noted that four separate doses across a wide range are claimed to treat the disorder. While those doses have been named individually, the implication is that any dose that falls between the named doses would likely work to treat the disorder. This encompassed range of doses falls within the range of Brown. As stated by MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosing, since “it is the normal desire of scientists or artisans to improve upon what is already generally known”. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller. 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson. 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc, v. Biocraft Laboratories Inc.. 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989); In re Kulling. 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler. 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). The findings in Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 806-09, 10 USPQ2d 1843, 1845-48 are particularly relevant here; the Court found that dose response and compatibility procedures in that case were those that “all pharmaceutical companies [follow] whenever they determine the appropriate dose; the minimal dose and the appropriate dose.” 
	2. First, determinations of safety and efficacy for any pharmaceutical are the subject matter of the FDA, not the Office. Second, as stated in MPEP 2121, a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm. Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). Here, the reference discloses the elements of the instant invention, with the only difference being a dose range that overlaps with, but is not identical to, the instant dosing. Applicant is offering conclusory arguments about operability without providing any evidence that actually shows that the reference is not operable. 

It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/30/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645